Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-8, 10-14, 16-21 is pending.
Claims 8, 10-14 and 16-20 is withdrawn.
Claims 1, 3-7 and 21 is examined herewith.
Applicants response filed 9/1/2022 has been received and entered in the application.
Action Summary
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (WO 2016/007616) of record and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) is maintained.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (WO 2016/007616) of record and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) as applied to claims 1-6 above, and further in view of Adamowicz (Hippocampal -Synuclein in Dementia with Lewy Bodies Contributes to Memory Impairment and Is Consistent with Spread of Pathology, The Journal of Neuroscience, February 15, 2017 • 37(7):1675–1684 • 1675) of record is maintained.


Response to Arguments
Applicants argue on page 6 bridging page 7 that the examiner has failed to acknowledge that the dosages disclosed in the ‘616 publication were administered to rats, and has failed to apply the appropriate scaling factor in converting a rat dose to a human equivalent dose.  As shown by Dr. Svensson, it is well known in the art (and was well known as of the priority date of the instant application) that that an animal dose (in mg/kg) cannot be converted to a human equivalent dose by simply multiplying by the body weight of a human subject. it is commonly known that in order to extrapolate from a rat dose (in mg/kg) to a human equivalent dose (HED) (in mg/kg), the rat dose must be divided by a scaling factor of 6.2, as shown by the 2016 publication appended to the Svensson Declaration. For a human subject of 70 kg, the dose of neflamapimod that is equivalent to a rat dose of 1.5 mg/kg is 1.5 x 70 + 6.2 = 16.9 mg (not 105 mg as stated in the pending Office Action); for a human subject of 70 kg, the dose of neflamapimod that is equivalent to a rat dose of 4.5 mg/kg is 4.5 x 70 + 6.2 = 50.7 mg (not 315 mg as stated in the pending Office Action).  If given twice a day (as in the experiments set forth in the '616 Publication) a rat dose of 1.5 mg/kg BID would correspond to a human dose of 33.8 mg neflamapimod/day and a rat dose of 4.5 mg/kg BID would correspond to a human dose of 101.4 mg neflamapimod/day - neither of which meets the claimed dose of neflamapimod (equivalent to 40 mg three times per day).  This argument has been fully considered but has not been found persuasive.  Alam discloses that neflamapimod is administered at a dose of 1.5 mg/kg and 4.5 mg/kg.  Alam discloses that dosing regimens for formulations may include but are not limited to a single administration dosing, once, twice or three times daily dosing, weekly dosing and monthly dosing (paragraph 0052).  Alam further discloses that it should also be understood that a specific dosage and treatment regimen for any particular patient will depend upon a variety of factors, including the activity of the specific compound employed, the age, body weight, general health, sex, diet, time of administration, rate of excretion, drug combination, and the judgment of the treating physician and the severity of the particular disease being treated.  The amount of a compound of the present invention in the composition will also depend upon the particular compound in the composition (paragraph 0053). Taken the cited art and as evidence by Body Weight at www.cnn.com/2018/12/20/health/us-average-height-weight-report/index.html ,  teaches that an adult American man averaged 197.9 pounds (89.8 kg), and a woman averaged 170.6 pounds (77.4).  For adult human male with a weight of 89.8 kg, the dose of neflamapimod that is equivalent to a rat dose of 1.5 mg/kg is 1.5 x 89.8 + 6.2 = 21.72 mg; for a human subject of 89.8 kg, the dose of neflamapimod that is equivalent to a rat dose of 4.5 mg/kg is 4.5 x 89.8 + 6.2 = 65.17 mg.  And Alam discloses that the dosage may be given twice and three times per day. By applicant’s own admission, if neflamapimod is administered twice daily of 21.72 x 2 = 43.44 and 65.17 x 2 = 130.34 mg/day.  If neflamapimod is administered three times per day of 21.72 x 3 = 65.16 and 65.17 x 3 = 195.51 mg/day.  While, the dosing is not 120 mg per day as claimed, it would have been obvious to optimize the dosing of neflamapimod.  Because Alam discloses that the dosing of neflamapimod is dependent upon a variety of factors, including the activity of the specific compound employed, the age, body weight, general health, sex, diet, time of administration, rate of excretion, drug combination, and the judgment of the treating physician and the severity of the particular disease being treated.  Which provides motivation to optimize the dosing of neflamapimod for the individual patient as disclosed by Alam with a reasonable expectation of success.  Additionally, Alam I teach that the amount of VX-745 is from about 40 mg to about 125 mg (claim 34), which encompasses the claimed dosing of 120 mg. 
Applicants argue that on page 7 that results obtained by administering neflamapimod 1.5 mg/kg BID were substantially superior to those obtained when neflamapimod was administered at a higher dose of 4.5 mg/kg BID.  This argument has been fully considered but has not been found persuasive.  The dosing of 1.5 mg/kg and 4.5 mg/kg are both effective in the treatment of DLB.  As stated in the first paragraph above, the dose of 130.34 mg/kg (which is 21.72 x 2) and 195.51 mg/kg three times per day is the lower dosing consistent with the teachings of Alam.
Applicants argue on page 8 and 10 that Fujishiro fails to remedy the deficiencies of the ‘616 publication because Fujishiro is silent with respect to designing an effective dosing regimen for neflamapimod as a therapeutic for treatment of DLB.  This argument has been fully considered but has not been found persuasive.  The asserted deficiencies have been addressed in the first paragraph above.

Applicants argue on page 8 bridging page 9 that Dr. Alam found that neflamapimod at 40 mg TID was effective both for improving mobility and reducing severity of visual hallucinations, neither would have been predicted by those skilled in the art.  This argument has been fully considered but has not been found persuasive.  First, the instant claims do not recite improving mobility and reducing severity of visual hallucinations.  Second, the declaration in which Dr. Alam states that the increased in dosage is due to “heavier patient” which would required increase dosing.  As evidence by Barras (Drug dosing in obese adults, Australian Presciver, Vol 40, No 5; Oct 2107) teaches that Drug doses often warrant adjustment in obese patients. Clinicians should consider the patient’s body composition when calculating doses. Drug clearance is greater in obesity and correlates with lean body weight. Body size metrics help guide dose selection, but there are advantages and disadvantages to all of them (abstract).  Basing maintenance doses on total body weight is unlikely to result in a comparable drug response across different body sizes and generally increases the risk of adverse events. Individualized dosing based on the patient’s lean body weight is recommended, with accompanying therapeutic drug monitoring and monitoring of the patient’s clinical response. Designing clinical trials that stratify doses across a range of body weights will improve drug-dosing knowledge. In the meantime, we need to rely on scientific principles to dose many drugs in the obese.  This directly suggest that in obese patients, the drug dosing often warrant adjustment in the obese patients.  Therefore, it would have been obvious to optimize the dosing of neflamapimod.  Additionally, the instant claims do not recite “heavier patients” (e.g. obese).
Applicants argue that unexpected results have been achieved in view of Exhibit B.  This argument has been fully considered but has not been found persuasive.  First, the data shows neflamapimod versus placebo.  It is not clear what the placebo actually is, it may be water (the pacebo is not defined).  Therefore, it is obvious that a known drug (neflamapimod, which is known to treat dementia with lewy body) is better in the treatment of dementia with lewy bodies than with placebo.  Second, the instant claims are not commensurate in scope of assert unexpected results. In the declaration by John Alam, the 40 mg three times per day (120 mg) is employed in the treatment of heavier (obese) patients.  The claims do not recite that the patient is obese or heavier or any weight or age.  And the specification does not support any patient which is heavier or obsese.  And, Alam discloses that the dosing of neflamapimod to treat DLB is dependent upon a variety of factors, including the activity of the specific compound employed, the age, body weight, general health, sex, diet, time of administration, rate of excretion, drug combination, and the judgment of the treating physician and the severity of the particular disease being treated.  Which provides motivation to optimize the dosing of neflamapimod for the individual patient as disclosed by Alam with a reasonable expectation of success. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) (see MPEP 716.02(d)).  
 
 	Applicants argue on page 11 that the Examiner has offered no evidence or reasoned explanation why a skilled artisan would have modified the teachings of the '616 Publication and would have had a reasonable expectation that the claimed dose of neflamapimod would be effective in treating DLB.  This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the first paragraph.
	Applicants argue on page 12 that Adamowicz provides no insight regarding an effective dosing regimen for neflamapimod as a therapeutic for DLB.  This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the first paragraph.
	Applicants argue on page 12 that '073 Publication fail to remedy the deficiencies of the '616 Publication in view of Fujishiro because the '073. This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the first paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (WO 2016/007616) of record as evidence by Medical (The difference between Lewy Body Dementia, Parkinson’s disease and Alzheimer’s disease, Medical, March, 2018) and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) both are of record.

Alam (WO 2016/007616) teaches a method of treating neurologic disorder in a patient in need thereof comprising administering to a patient a dose of VX-745 (which is neflamapimod) sufficient to inhibit cytokine signaling while not substantially affecting cytoking production (claim 1).  Alam teaches that the neurologic disorder may be Lewy Body Dementia (claim 5).  Alam discloses that VX-745 is administered in a dose of 0.5 mg/kg, 1.5 mg/kg and 4.5 mg/kg (figures 1-6).  Alam teaches that the specific effective dose level for any particular subject or organism may depend upon a variety of factors including the disorder being treated and the severity of the disorder; activity of specific active compounds employed; specific composition employed, age, body weight, general health, sex and diet of the subject, time of administration, and rate of excretion of the specific active compound employed; duration of the treatment, drugs and/or additional therapies used in the combination or coincidental with specific compounds(s) employed, and like factors well known in the medical arts.   Alam disclose a unit dose of VX-745 is about 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg or 50 mg (paragraph 0018).   

Medical teaches that Lewy body dementia is an umbrella term for two related clinical diagnoses: “dementia with Lewy bodies” and “Parkinson’s disease dementia.”  Therefore, the teachings of Medical and Alam directly include “lewy body dementia”.  Therefore, Lewy body dementia directly encompasses “dementia with lewy body”.
Alam does not teach neuronal loss in the medial septum, loss in CA2-3 regions of the hippocampus, loss vertical limb of the nucleus of the diagonal band, loss of cholinergic neurons. Alam does not disclose dividing the dosing to three times per day.
Fujishiro teaches that the cholinergic basal forebrain is divided into four subregions (Ch1–4), and cholinergic neuronal loss in the nucleus basalis of Meynert (Ch4) has been correlated with cognitive impairments in both Alzheimer’s disease (AD) and dementia with Lewy bodies (DLB).  Cholinergic neuronal loss in the Ch1-2 regions might be specific to the pathology of DLB. Taking the distribution of cholinergic fibers in the hippocampus into consideration, this study suggests a possibility that hippocampal cholinergic projection is involved in Lewy-related neurites in the CA2–3 regions, (abstract).  Fujishiro teaches the depletion of cholinergic neurons in the mucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lew bodies (title). Fujishiro teaches that dementia with Lewy bodies (DLB) is the second most frequent neurodegenerative dementing disorder after Alzheimer’s disease (AD). Hippocampal pathology is important in DLB as well as AD, since memory impairment, a chief symptom of both the disorders, is closely related to degeneration of the hippocampus. Lewy-related neurites are usually observed in the CA2–3 regions of the hippocampus in DLB.
It would have been obvious to one of ordinary skills in the art that a subject which has dementia with Lewy bodies disease would possess loss of medium septum, loss in C2-3 regions of the hippocampus, loss of vertical limb of the nucleus of the diagonal band, loss of cholinergic neurons because it is known in the art that these characteristics are well known in a subject that has dementia with Lewy bodies disease as taught by Fujishiro with a reasonable expectation of success absent evidence to the contrary.  
While Alam does not specifically disclose dividing the dose into 40 mg three times per days.  However, Alam does disclose 0.5 mg/kg, 1.5 mg/kg and 4.5 mg/kg (figures 1-6) and that unit dose of VX-745 is about 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg or 50 mg (paragraph 0018).  Therefore, it would have been obvious to optimize the dosing of neflamapimod in divided doses, because it is known that the dosing is dependent upon the weight of the patient.  Therefore, in presuming that the average patient is 70 kg; the 1.5 kg x 70 = 105 mg, 4.5 mg x 70 kg = 315 mg of neflamapimod, which overlaps the instantly claimed range of 120 mg per day (40 mg x 3 = 120 mg per day or 40 mg every 8 hours).  And it is known that the unit dose of neflamapimod is in 40 mg, it would have been obvious to administer 120 mg per day as instantly claimed and in divided doses with a reasonable expectation of success absence evidence to the contrary.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (WO 2016/007616) of record as evidence by Medical (The difference between Lewy Body Dementia, Parkinson’s disease and Alzheimer’s disease, Medical, March, 2018). and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) as applied to claims 1-6 above, and further in view of Adamowicz (Hippocampal -Synuclein in Dementia with Lewy Bodies Contributes to Memory Impairment and Is Consistent with Spread of Pathology, The Journal of Neuroscience, February 15, 2017 • 37(7):1675–1684 • 1675) all are of record.

Alam, Medical and Fujishiro as cited above.
Neither Alam, Medical nor Fujishiro disclose that the subject has alpha synuclein deposits in the hippocampus.
Adamowicz teaches that Hippocampal α-Synuclein in Dementia with Lewy Bodies Contributes to Memory Impairment and Is Consistent with Spread of Pathology (title).  Adamowicz teaches that some studies have implicated Lewy bodies inthe neocortex, others have pointedto-synuclein pathology in the hippocampus. We systematically examined hippocampal Lewy pathology and its distribution in hippocampal subfields in95 clinically and neuro pathologically characterized human cases of DLB,finding that α-synuclein pathology was highest in two hippocampal-related subregions: the CA2 subfield and the entorhinal cortex (EC) (abstract).  Adamowicz teaches that Lewy bodies (LBs) are intracellular protein aggregates containing α-synuclein and confirm the diagnosis of DLB at autopsy (page 1676, left column, first paragraph).  Adamowicz teaches that multiple regression analyses of CA1 α-synuclein (table 4).
It would have been obvious to one of ordinary skills in the art that a subject that has dementia with Lewy bodies disease displays α-synuclein deposits in the hippocampus because it is known in the art that subjects that has dementia with Lew bodies disease possess α-synuclein deposits in the hippocampus as taught by Adamowicz with a reasonable expectation of success absent evidence to the contrary.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (WO 2016/007616) of record as evidence by Medical (The difference between Lewy Body Dementia, Parkinson’s disease and Alzheimer’s disease, Medical, March, 2018). and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) as applied to claims 1-6 above, and further in view of Alam (WO 2017/185073)(herein after Alam I) all are of record.
Alam, Medical and Fujishiro as cited above.
Neither Alam, Medical nor Fujishiro disclose capsule.
Alam I teaches the treatment of neurodegenerative disorder (claims 1 and 4).  Alam I teaches in paragraph 0002 of the background teaches that dementia is a category of brain disease which is characterized by a long term, often gradual, decrease in a person's memory or other thinking skills.  Common causes of dementia include Alzheimer's disease, Lewy body dementia (paragraph 0002 and 0074).  Alam I teach that the amount of VX-745 is from about 40 mg to about 125 mg (claim 34).  Alam I teaches that the unit dose may be a table or capsule (paragraph 0068).
It would have been obvious to administer neflamapimod in a capsule.  One would have been motivated to administer neflamapimod in a capsule because it is known in the art that neflamapimod is in tablet or capsule form as disclosed by Alam I with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
Claims 1, 3-7 and 21 is rejected.  
No claims is allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627